Citation Nr: 1104162	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a higher initial rating for hepatitis C, rated as 
30 percent disabling prior to March 29, 2004, and as 20 percent 
disabling from March 29, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 
1970.


This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO granted service 
connection for hepatitis C and assigned a 10 percent rating, 
effective June 8, 2000.  

During the course of the Veteran's appeal, the RO granted an 
increased 20 percent rating for hepatitis C, effective September 
19, 2005.

In an October 2006 decision, the Board continued the 10 percent 
rating, effective June 8, 2000, and the 20 percent rating, 
effective September 19, 2005.

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2007 order, the Court 
granted the VA General's Counsel's and Appellant's Joint Motion 
for Remand.  The Joint Motion vacated the October 2006 Board 
decision and remanded the matter to the VA for action in 
accordance with the underlying joint motion between the parties.

In August 2008, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) for additional development.

In an April 2009 decision, the Board assigned a 30 percent 
evaluation for hepatitis C prior to March 29, 2004, and a 20 
percent evaluation from March 29, 2004.

The Veteran again appealed to the Court.  In a February 2010 
Order, the Court granted the parties Joint Motion for Remand.  
The Joint Motion vacated the April 2009 Board decision and 
remanded the matter to VA for action in accordance with the 
underlying joint motion between the parties.

When this case was most recently before the Board in July 2010, 
it was again remanded to the RO via the AMC for additional 
development.  It has since returned to the Board for further 
appellate action.



FINDINGS OF FACT

1.  Prior to March 29, 2004, hepatitis C was manifested by no 
more than minimal liver damage and with non-disabling episodes of 
fatigue, anxiety, and gastrointestinal disturbance.

2.  As of March 29, 2004, the Veteran's hepatitis C has been 
manifested by daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or incapacitating episodes have a total 
duration of at least two weeks, but less than four weeks, in a 
12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent from 
March 29, 2004, and for a rating in excess of 30 percent prior to 
March 29, 2004, for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159, 4.1, 4.7, 4.31, 4.114, Diagnostic Codes 7312, 7354.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters mailed 
in November 2005, March 2006, and September 2008.  The March 2006 
letter included notice of the evidence necessary to establish 
disability ratings and effective dates.  

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the October 2010 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, VA 
outpatient treatment records, private treatment records and the 
report of numerous VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO and AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R.       
§ 4.3.

During the course of the Veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code (DC) 7313 was 
removed, and Diagnostic Codes 7351 and 7354 were added.  Prior to 
the July 2, 2001, regulatory change, Diagnostic Code 7345 was 
applicable to infectious hepatitis.  Following the regulation 
change, Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 (under which the 
Veteran's disability is currently rated) now contains criteria 
for evaluating hepatitis C.

Here, the Veteran filed his claim prior to the regulation change, 
in June 2000, but the rating decision granting service connection 
for hepatitis C and assigning the initial evaluation was issued 
in July 2004 after the regulation change.  The Veteran's 
disability was rated under DC 7354 at all times during the appeal 
period.
Even so, the Board will evaluate the Veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version would 
accord him the highest rating. According to VAOPGCPREC 7-2003, in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise. Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or regulation 
applies to a pending claim. Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation. Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.114 to the period on or after 
the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" criteria 
for hepatitis C at any time on or after July 2, 2001. The 
effective date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of change.  
See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue).

Here, the Veteran's hepatitis C is currently rated as 30 percent 
disabling, effective prior to March 29, 2004, and as 20 percent 
disabling as of that date.  

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance of 
lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required moderate 
liver damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  Finally, a 100 
percent rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver function 
tests and marked gastrointestinal symptoms, or with episodes of 
several weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations incorporated the new Diagnostic Code 
7354, which specifically governs the evaluation of hepatitis C 
(as well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  A 40 percent evaluation is in order in 
cases of daily fatigue, malaise, and anorexia, accompanied by 
minor weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six weeks, 
during the past twelve-month period.  A 60 percent rating 
requires daily fatigue, malaise and anorexia with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

In addition, a note following the rating criteria provides that, 
for purposes of evaluating conditions under Diagnostic Code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

Hepatitis C may now be rated under Diagnostic Codes 7354 or 7312. 
Diagnostic Code 7312 pertains to cirrhosis of the liver.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

III.  Analysis

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted in the Introduction, the Veteran was granted service 
connection for hepatitis C in a July 2004 rating decision, and 
assigned a 10 percent evaluation, effective June 8, 2000.  In an 
April 2009 decision, the Board assigned a 30 percent evaluation 
for the Veteran's Hepatitis C prior to March 29, 2004, and a 20 
percent evaluation from March 29, 2004.  The Veteran contends 
that he is entitled to higher ratings for both portions of the 
period on appeal.

The evidence of record consists of an April 1999 letter from Dr. 
H. of the Tanner Clinic.  In the letter, Dr. H. reported that the 
Veteran had been his patient since February 1997, when he was 
diagnosed with Hepatitis C.  The Veteran had undergone liver 
biopsies and treatment to prevent cirrhosis of the liver had been 
initiated.  He noted that while initial treatment failed, the 
Veteran was undergoing experimental therapies that left him 
fatigued.

VA outpatient treatment records from the VA Medical Center (VAMC) 
in Salt Lake City record the Veteran's hepatitis C complaints and 
treatment.  In June 2001, it was noted that the Veteran was still 
being seen by Dr. H., and had just completed a 10-month course of 
interferon.  An examination of the abdomen was essentially 
normal, as the liver was just barely palpable in the lower costal 
border and was a bit firm.  In December 2001, it was noted that 
the Veteran stopped interferon in May 1998.  While he had 
significant depression on the treatment, the Veteran reported 
that he felt that he was at baseline at that time. He denied 
fevers, chills, and weight loss, but did admit to swelling of the 
abdomen and some weight gain.  There was no melena, abdominal 
swelling, constipation, diarrhea, or skin changes.  His hepatitis 
C counts were decreasing, and it was believed that the Veteran 
was responding to treatment.  

The Veteran was first afforded a VA examination in December 2001.  
Upon examination, the examiner noted that a private liver biopsy 
form March 1997 revealed chronic hepatitis, moderate activity 
(grade II), with bridging fibrosis (stage III).  Interferon 
treatment was discontinued after 10 months due to negative side 
effects including myalgias, local inflammatory reaction at 
injection sites, depression, and impotence.  Liver enzyme 
elevation had resolved and there was no evidence of virus 
replication 12 weeks after monotherapy was initiated.  In April 
2001, viral studies revealed hepatitis C virus greater than 
600,000 copies.  Recent studies revealed that the Veteran was 
considered a relapsed case at high risk for ultimate progression 
to cirrhosis.  Combination therapy with interferon/ribavirin was 
recommended if such treatment was cleared by the VAMC mental 
health department.  The examiner noted that liver biopsy findings 
indicated hepatitis.  An examination of the abdomen revealed no 
hepatomegaly.

VAMC records from June 2002 note mild nausea, significant 
fatigue, arthralgia, and depression.  However, there was no 
stigmata of liver disease, and an examination of the abdomen 
reveal that the liver edge was soft and palpable.  In September 
2002, it was noted that the Veteran's treatment caused him to be 
tired and other general difficulties with sleep.  

The Veteran was afforded another VA examination in July 2004.  At 
that time, the examiner noted that the Veteran currently had no 
active hepatitis C, although he did in the past show a 
significant amount of liver damage.  The examiner had not seen 
any signs of liver failure.  The Veteran previously had hepatitis 
C, genotype 3a, and received treatment at the VAMC Salt Lake City 
from March 2002 through September 2002.  Six months following the 
completion of treatment, a hepatitis C qualitative test was 
negative.  Based on this test and the fact that his liver enzymes 
were in normal range, it was determined that the treatment was 
successful and he no longer had active hepatitis C infection.  He 
did had significant liver damage based on the 1997 biopsy, with 
grade 2 (out of 4) inflammation, and stage 3 (out of 4) fibrosis; 
however, with the hepatitis C resolved and provided the Veteran 
abstained from alcohol and other liver toxic drugs, the examiner 
found that the inflammation should be resolved.  

The examiner noted that the damage may have progressed to 
cirrhosis of the liver during the ensuing four years of active 
infection, from 1998 through 2002, but the examiner noted that no 
signs of decompensated cirrhotic liver disease were found.  
Moreover, the examiner indicated that the only way to give a more 
account of his liver damage would be to perform a biopsy, but he 
gave an educated speculation of compensated cirrhosis, but with 
no current lab or clinical evidence that this was the case.

A VAMC outpatient treatment note from March 2005 notes that the 
Veteran claimed to experience decreased appetite, occasional 
nausea, and decreased interest in pleasurable activity.  He 
denied any hematemesis, black tarry stools, hemorrhoids, or 
abdominal distention.  

A June 2005 statement from Dr. H. at the Tanner Clinic noted that 
since treatment, the Veteran experienced chronic abdominal 
complaints, fatigue, intermittent anorexia, nausea, general 
malaise, intermittent abdominal pain, and changes in stool 
habits.  A second statement from September 2005 notes that the 
Veteran experienced daily fatigue, malaise, anorexia without 
weight loss or hepatomegaly, requiring dietary restrictions 
and/or continuous medication for incapacitating episodes for a 
total duration of more than 2, but less than 4, weeks during the 
past 12 months.

The Veteran was afforded another VA examination in December 2005.  
On examination, it was noted that the most recent liver test 
performed in November 2005 were completely normal.  The Veteran's 
weight had been stable, his appetite was generally good, and he 
had some occasional diarrhea.  He denied abdominal pain, nausea, 
or vomiting.  He never vomited blood nor had blood in his stool.  
The examiner assessed that the Veteran's hepatitis C was 
quiescent at that point it time, with no treatment-the Veteran 
was just being followed regularly.

Additional VAMC treatment records dated in 2007 show treatment 
for diabetes, foot pain, and back pain.  During a May 2007 
treatment, the Veteran was noted to be in remission for hepatitis 
C.  The last viral load was less than 10 in November 2006.  He 
had no fatigue, recent illnesses, skin lesions or liver problems.  
The abdomen was soft and without masses or organomegaly.

Upon VA examination in September 2008, the examiner reported that 
the Veteran had had routine hepatitis C viral titers which had 
been negative since 2002, and most recently in August 2007.  
Multiple liver functioning tests were completely normal since 
April 2002.  The Veteran indicated that his weight and appetite 
fluctuated on a regular basis, and that experienced intermittent 
diarrhea but not with bleeding.  There was no indication of 
jaundice or skin lesions.  The Veteran also denied abdominal 
pain, chronic nausea or vomiting.  There was no evidence of 
incapacitating episodes in the past 3 to 4 years  The examiner no 
evidence of acute liver failure and did not diagnosis cirrhosis 
of the liver because the Veteran did not have the typical 
criteria historically and on examination that would allow such a 
diagnosis.  As to the other symptoms that the Veteran described, 
the examiner found that they were not secondary to liver 
function, and the Veteran's use of numerous medications could 
easily explain fluctuations in weight and appetite.

The Veteran was most recently afforded a VA examination in 
September 2010.  The examiner noted the Veteran's diagnosis of 
hepatitis C in 1997, with a liver biopsy showing some 
inflammation and stage III fibrosis.  The interferon and 
ribarivin treatment was successful and continued until 2002.  
Subsequent viral titers and lever function tests have been 
normal, including recent tests in September 2010.  A recent CT 
scan of the liver from April 2010 demonstrated mild capsular 
nodularity without hypertrophy of the caudal lobe.  The liver 
appeared normal in density without evidence of fatty 
infiltration, but there was a small early arterial enhancing 
lesion within the anterior lateral segment of the left hepatic 
lobe.  The Veteran's treating physician found that the with the 
previous fibrosis noted on the liver biopsy is 1997 and the minor 
changes on CT scan in April 2010 that the Veteran had 
transitioned to early cirrhosis with no evidence of 
hepatocellular carcinoma.  Cirrhosis was described as mild.  

The Veteran's subjective complaints included generalized fatigue 
and malaise with low appetite and weight fluctuating between 178 
and 185.  He did not have nausea or vomiting.  He also did not 
have jaundice, ascites, arhtralgias or incapacitating episodes 
since June 2000.  The Veteran reported that he was not limited in 
the activities of daily living, and that he had retired from his 
job in 2003.  Upon physical examination, the abdomen was 
protuberant, with no ascites.  The liver and spleen could not be 
felt.  There were no abdominal masses or tenderness.

The examiner concluded by diagnosing the Veteran with early 
cirrhosis, based upon the changes seen in the most recent CT 
scan.  However, he found no current clinical manifestations of 
the cirrhosis.  Rather, he found that the Veteran's current 
fatigue, malaise, and sometimes anorexia are not secondary to 
cirrhosis but more likely than not secondary to the Veteran's 
other conditions such as hypertension, pulmonary disease, and 
diabetes mellitus.  In the examiner's opinion, the Veteran's 
early cirrhosis is minimal.  All liver function tests were 
normal, and he has not clinical signs consistent with cirrhosis 
at that point.  A repeat liver biopsy was not indicated because 
of very minimal evidence suggesting the presence of cirrhosis.  

The Veteran was also afforded a VA psychiatric examination in 
conjunction with the hepatitis C examination to determine whether 
his psychiatric depressive symptoms were attributable to this 
disability or to posttraumatic stress disorder (PTSD), for which 
the Veteran is also service-connected.  After a complete 
psychiatric history and evaluation of the Veteran, the examiner 
assigned a diagnosis of major depressive disorder.  He found that 
this disability is at least as likely as not partly a 
manifestation of his service-connected PTSD, his service-
connected hepatitis C and diabetes mellitus, and that his 
depression stems from all of these conditions.

A. Period Prior to July 2, 2001

For the period from June 8, 2000 to July 2, 2001, the Board has 
considered whether the Veteran is entitled to a disability rating 
in excess of 30 percent under the former rating criteria for 
liver disease.  As noted above, under this former Diagnostic 
Code, a 30 percent evaluation is warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for a 60 
percent evaluation, but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

Based on the evidence of record prior to July 2, 2001, the Board 
finds that the symptomatology associated with the Veteran's 
Hepatitis C more nearly approximated the currently assigned 30 
percent rating.  In so finding, the Board notes that medical 
evidence from this period indicates that the Veteran experienced 
minimal liver damage, including fibrosis and inflammation with 
associated fatigue, anxiety, and gastrointestinal disturbance.

In determining that the Veteran experienced minimal, and not the 
moderate liver damage required for a higher 60 percent rating the 
Board acknowledges that a 1997 biopsy revealed extensive 
inflammation and fibrosis, which later VA examiners termed as 
"serious" liver damage.  However, while the Veteran was at risk 
for cirrhosis, at no point during this time period in question 
was the Veteran diagnosed with cirrhosis of the liver, and later 
examination revealed that the inflammation and hepatitis had 
completely resolved as a result of treatment by 2002.  In fact, 
cirrhosis was not definitively diagnosed until the 2010 VA 
examination, approximately 13 years after the initial biopsy 
showing liver inflammation and fibrosis.  Even still, the 2010 VA 
examiner found the cirrhosis to be mild and without any major 
associated symptomatology.  Thus, while signs of serious liver 
damage were shown prior to treatment for hepatitis C, those 
symptoms resolved as a result of treatment and did not lead to 
liver disease-eventually diagnosed as mild cirrhosis--until many 
years later.

In addition, while the Veteran experienced symptoms such as 
gastrointestinal disturbance, fatigue, and mental depression, the 
Board finds that these symptoms did not rise to the level of 
disabling recurrent episodes required for a 60 percent rating.  
While the Veteran was depressive during his first period of 
treatment in 1998, by December 2001, he felt that his depression 
was at "baseline." Moreover, while he did experience some 
weight gain, he denied abdominal swelling, constipation, and 
diarrhea.  As such, the Board finds that these symptoms were not 
so severe as to be considered disabling. 

The Board also notes that the Veteran experienced depressive 
symptoms, these symptoms are not solely attributable to the 
Veteran's hepatitis C, but also to his service-connected PTSD.  
As indicated in the later October 2010 VA examination, the 
Veteran's depressive symptoms are attributable to both 
disabilities.  Thus, while it is fair to assign some of the 
Veteran's depressive symptoms from this period on appeal to his 
hepatitis C, to attribute his depression solely to hepatitis C 
and assign a higher rating based on disabling episodes of 
depression would violate the rule against pyramiding, as 
manifestations of depression are also considered in the Veteran's 
rating for PTSD.  See 38 C.F.R. § 4.14 (2010).

The Board has also considered whether any other application 
Diagnostic Code would afford a higher rating for the period prior 
to July 2, 2001, but has found none.  In so finding, the Board 
notes that former Diagnostic Code 7312 for cirrhosis of the liver 
would not be more beneficial, as there was no evidence of 
definitely enlarged liver with abdominal distention due to early 
ascites and muscle wasting and loss of strength during this time 
period. 

B.  Period From July 2, 2001

For the period from July 2, 2001, the Board now considers both 
the former and revised criteria for liver disease.  In applying 
both the current and former rating criteria, the Board finds that 
neither a rating in excess of 30 percent is warranted for the 
period prior to March 29, 2004, nor a rating in excess of 20 
percent is warranted for the period from March 29, 2004.

The record reflects that the Veteran was clear of the primary 
manifestations of hepatitis C in March 2003, as noted in a March 
29, 2004 treatment note.  Thus, at that time, the Veteran clearly 
no longer demonstrated the criteria for a rating in excess of 30 
percent under the former criteria, as the Veteran's liver 
condition had stabilized.  In addition, the Board finds no basis 
to assign a rating in excess of 30 percent under the former 
rating criteria for the period prior to March 24, 2004, because, 
as discussed above,  the record reflects that treatment was 
completed in 2002 and was effective, with multiple liver 
functioning tests completely normal since April 2002.  In 
addition, while VA and private treatment records continued to 
note symptoms of malaise, nausea, and depression, these symptoms 
are contemplated in the 30 percent rating assigned for the period 
prior to March 29, 2004.   

As for whether a rating in excess of 20 percent is warranted for 
the period from March 29, 2004 under the new criteria, viral 
titers for hepatitis C and liver functioning tests have been 
normal for this time period.  While the Veteran was eventually 
diagnosed with cirrhosis of the liver as a result of the 
September 2010 VA examination, the Veteran was demonstrating 
almost no signs of cirrhosis at that time, and this condition is 
considered very mild.  

Under the revised rating criteria, the evidence of record more 
nearly approximates the currently assigned 20 percent rating 
under Diagnostic Code 7354.  The Veteran's private physician 
reported in June 2005 that the Veteran's symptoms of daily 
fatigue, malaise, and anorexia required dietary restrictions and 
continuous medication for incapacitating episodes for a total 
duration of more than 2, but less than 4, weeks during the past 
12 months.  This is in keeping with the currently assigned 20 
percent rating.  There is no indication from private or VA 
medical records that these symptoms have increased to produce 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months. The Veteran was not taking 
medication for liver disease and there was no limitations of his 
activities. The examiner added that a liver biopsy was not 
warranted. In fact, more recent VA examinations from September 
2008 and September 2010 have determined that the symptoms are 
more likely attributable to the Veteran's other disabilities, 
such as hypertension and diabetes, and the medications used to 
treat these disabilities.  Thus, the Veteran does not present 
with increased hepatitis C symptomatology such as to warrant a 
rating in excess of 20 percent for the period from March 29, 
2004.

The Board has also considered whether the Veteran's liver 
disability would be more appropriately rated under Diagnostic 
Code 7312, for cirrhosis of the liver, as a recent 2010 VA 
examination reports note early stage cirrhosis.  However, as 
noted under Diagnostic Code 7354, an evaluation for cirrhosis is 
appropriate only when signs and symptoms of the disability are 
not the same as the basis for an evaluation under Diagnostic Code 
7354.  Here, as noted by the VA examiner, the Veteran is 
demonstrating almost no signs of cirrhosis at the current time, 
and this condition was considered very mild.  Thus, as there are 
no separate symptoms which can provide a basis for a separate 
rating under Diagnostic Code 7312.  

Accordingly, for the reasons and bases expressed above, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim for ratings in excess of 30 percent prior to 
March 29, 2004, and a rating in excess of 20 percent for 
hepatitis C. The Board has specifically considered whether a 
higher rating is warranted for any period on appeals; however, at 
no time during the periods in question has the disability 
warranted more than the ratings discussed above.  See Hart v. 
Mansfield, No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson 
v. West; 12 Vet. App. 119 (1999).

C.  Extra-schedular Consideration

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's hepatitis C been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Significantly, there is no 
medical indication or argument that the applicable criteria are 
otherwise inadequate to rate the disability.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R.  § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a higher initial evaluation for hepatitis C, rated 
as 30 percent disabling prior to March 29, 2004, and as 20 
percent disabling from March 29, 2004 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


